Case 1:20-cv-11479-LTS Document 43-1 Filed 04/16/21 Page 1 of 3

EXHIBIT A
Case 1:20-cv-11479-LTS Document 43-1 Filed 04/16/21 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

James Koppel,

Plaintiff,
v.

- Civil Action No. 1:20-cv-| 1479-LTS
William Moses,

Defendant.

ee

Affidavit of James Koppel

I. Twas in aromantic relationship with a former girlfriend from April until

September of 2015. After our breakup, we remained close and chatted frequently

through the summer of 2016.

2. In October 2016 I communicated to the chairs of a student group as to
a possible false accusation which came to my attention. At the time I described the
former girlfriend as likely innocent of making any false allegation. Exhibit 4 on the
Moses Motion to Compel.

3. Ina later private email in mid-2019 the former girlfriend said she did
not intend a threat and that our interaction which is the subject of an October 2016

emai! (Exhibit 3) was at worst a “minor social faux pas” by me,
Case 1:20-cv-11479-LTS Document 43-1 Filed 04/16/21 Page 3 of 3

{  Ehave subsequently mentioned or discussed the farmer girllriend wath
trusted frends. Un those emails did not ase her name. [would be extremely difficult
for me to identify those documents, Search of all of those emails would require two
weeks or more of full-time effort.

%. All of my communications with the former girlfriend and all of my
communications with trusted friends are entirely private.

6. [fit will resolve any dispute and prevent disclosure of hundreds of my
private emails and private emails by others [ will disclose the “faux pas” description
from the former girlfriend. | request it be treated as confidential pursuant to the Order
of this Court.

Verification

The undersigned person hereby states that he has read the within affidavit
and that it is made on personal knowledge except for any facts, if any, stated on
information and those are believed to be true based on the documents and
information available to me.

Sworn to under the penalties of perjury on the date listed.

Date: /s/ James Koppel

t/1b/2 Jon rw) Von

 
